Judgment and order reversed upon the law and the facts, and new trial granted, costs to appellant to abide the event, upon the ground that the verdict is against the weight of the evidence. If the wire struck plaintiff because of defendant’s negligence, and without negligence on her part, and as a proximate result she suffered from hysterical paralysis, she was entitled to a verdict. The court’s charge at folio 658 did not properly present this issue. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.